Exhibit Church & Dwight Co., Inc. News Release Contact: Maureen K. Usifer Vice President Investor Relations 609-683-5900 CHURCH & DWIGHT REPORTS THIRD QUARTER EARNINGS Affirms Full Year 13-15% Earnings Growth on Comparable Basis PRINCETON, NJ, November 9, 2010 – Church & Dwight Co., Inc. (NYSE:CHD) today reported net income for the quarter ended October 1, 2010 of $69.5 million or $0.96 per share, compared to last year’s reported net income of $70.0 million or $0.98 per share.Earnings per share increased 12%, excluding a favorable legal settlement of $0.17 per share and a plant restructuring charge of $0.05 per share in 2009. Third Quarter Review Reported net sales for the third quarter increased 1.7% to $656.9 million.Organic sales grew 2.8% during the quarter for the total Company which excludes the impact of foreign exchange rate changes, acquisitions, divestitures and a change in customer delivery arrangements.The organic sales were driven by strong volume growth of 5.0% offset by a 2.2% negative effect of mix and price. James R.
